DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 recite the limitation "the touch switch" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Amending claims 5-7 to depend on claim 4 would overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15, 17, 18 and 21 of U.S. Patent No. 10,827,815 B1 (hereinafter Tan).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Tan teaches a nail gel curing lamp comprising a base, a lamp head mounted on and positioned above a base (via a riser), wherein the lamp head is operatively connectable to a power source and comprises at least one but no more than three ultraviolet light emitting diodes, thereby defining a light exposure area extending from the UV LED downward towards the base; wherein an arc of access to the light exposure area is defined as an arc in a horizontal plane between the lamp head and the base, wherein the base and the lamp head are configured to allow unimpeded access of a user’s hand to the light exposure area through the arc of access; wherein the arc of access is at least 180 degrees, wherein a height of access to the light exposure are is defined as the height of the UV LED to the base, and wherein the height of access is between 35 and 65 mm.
Regarding claim 2, claim 2 of Tan teaches an activation mechanism on the base, wherein the activation mechanism is operably connected to the UV LED, such that the user may activate the UV LED when the user’s hand is within the light exposure area.
	Regarding claim 3, claim 2 of Tan teaches that the activation mechanism comprises a mechanical button switch positioned on the base within the light exposure area.
	Regarding claim 4, claim 3 of Tan teaches that the activation mechanism comprises a touch switch.
	Regarding claim 5, claim 4 of Tan teaches that the touch switch comprises a capacitance switch.
Regarding claim 6, claim 5 of Tan teaches that the touch switch comprises a resistance switch.
Regarding claim 7, claim 6 of Tan teaches that the touch switch comprises a piezo touch switch.
Regarding claim 8, claim 7 of Tan teaches that the activation mechanism comprises a motion sensor.
Regarding claim 9, claim 8 of Tan teaches that the activation mechanism comprises a passive infrared sensor.
Regarding claim 10, claim 9 of Tan teaches that the activation mechanism comprises an active infrared sensor.
Regarding claim 11, claim 13 of Tan teaches that the  activation mechanism comprises an infrared transmitter and an infrared receiver, wherein the infrared transmitter is positioned in the lamp head and aimed downwardly, wherein the infrared receiver is positioned in the base such that it is generally aligned with the infrared transmitter, wherein when the infrared transmitter is transmitting, a beam path is created between the transmitter and the receiver, and wherein the presence of an obstruction in the beam path will close an activation circuit that activates the UV-LED.
Regarding claim 12, claim 14 of Tan teaches that the arc of access is equal to or greater than 270 degrees.
Regarding claim 13, claim 15 of Tan teaches that the lamp head may comprise two UV LEDs.
Regarding claim 14, claim 17 of Tan teaches that the lamp is no more than 66 mm tall.
Regarding claim 15, claim 18 of Tan teaches that the lamp head further comprises recessed apertures for each of the UV LEDs, whereby the light emitted by each of the UV LEDs is further directed downwardly and lateral light exposure from the UV LEDs is limited.
Regarding claim 16, claim 21 of Tan teaches that the lamp has a height of about 66 mm, a width of about 47 mm, a depth of about 58 mm, a height of access of about 40mm, and a depth of access of about 43 mm.
Conclusion
No rejection can be made on the prior art under U.S.C. 102 or 103.  The nearest prior art is Chen (CN 203986624 U) which teaches a UV nail drying device for a user’s entire hand and which requires more than three UV LEDs to function properly, as opposed to the miniature device of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881